Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 1 of 58 PAGEID #: 13494




                     UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 KIRBY DEVELOPMENTS LLC,      :
                              :
            Plaintiff,        :                 Case No. 2:18-CV-500
                              :
         v.                   :
                              :                 JUDGE SARAH D. MORRISON
 XPO GLOBAL FORWARDING, INC., :                 MAGISTRATE JUDGE KIMBERLY
                              :                 JOLSON
 et al.,                      :
                              :
            Defendants.       :

                                 OPINION & ORDER

       Plaintiff Kirby Developments, LLC, alleges it was a victim of a massive Ponzi

 scheme involving the sale of Off the Road (“OTR”) mining tires orchestrated by

 Defendants Jason Adkins, XPO Logistics, Inc. and XPO Global Forwarding, Inc.

 (collectively “XPO”), Midwest Coal, LLC, Mid America Tire of Hillsboro, Inc. d/b/a

 Best-One Tire & Service of Hillsboro, Jason Adkins, Afif Baltagi, John Eckerd, Todd

 Wilkin, L.A.D. Impex Corporation, and Ahmet Neidik. 1 XPO moves for summary

 judgment (ECF No. 177) and to strike certain testimony of Richard Armstrong,

 Kirby’s expert. (ECF No. 178). In turn, Kirby seeks an Order that Pennsylvania law

 applies to some, but not all, of its claims. (ECF No. 176.) Briefing on the three

 motions being complete, the Court GRANTS in part and DENIES in part the

 Motions for Summary Judgment (ECF No. 177) and to Partially Exclude (ECF No.

 178), and DENIES the Motion to Apply Pennsylvania Law (ECF No. 176).


       Defendant Fox, Byrd & Company was previously dismissed from the case.
       1

 (ECF No. 155.)
                                            1
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 2 of 58 PAGEID #: 13495




 I.    BACKGROUND

       A.       Parties and Participants

       Given the multitude of players involved in this matter, the Court begins by

 summarizing the role of each.

  Name                 Status        Role                        Residency

  Kirby                Plaintiff     Real estate holding         West Virginia
                                     company. OTR tire           LLC.
                                     buyer.                      Principal place of
                                                                 business in
                                                                 Pennsylvania.
  Scott Kiger          Non-party     50% owner of Kirby.         Pennsylvania
                                     (ECF No. 190-1, PageID      resident.
                                     6757.)
  Charlie              Non-party     50% owner of Kirby.         Unclear
  Riggs                              (ECF No. 190-1, PageID
                                     6757.)
  Jim Cunningham       Non-party     In-house counsel for        N/A
                                     Kirby.
  John O’Connor        Non-party     Business consultant for,    N/A
                                     and advisor to, Kirby.
                                     (ECF No. 194-1, PageID
                                     9138.) Co-owner with
                                     Adkins of OTR Tires
                                     Direct, Inc. (ECF No.
                                     195-1, PageID 9537.)
  OTR Tires Direct,    Non-party     Pennsylvania                N/A
  Inc.                               corporation involved in
                                     OTR tire sales. (ECF No.
                                     195-57, PageID 9921.)
                                     Co-owned by O’Connor
                                     and Adkins.
  Jason Adkins         Defendant     Principal of Defendant      Ohio
                                     Midwest Coal, LLC.
                                     (ECF No. 91, PageID
                                     1115.)
  Midwest Coal,        Defendant     Buyer and reseller of       Ohio corporation.
  LLC                                OTR tires. (ECF No. 82-     Principal Place of
                                     9, PageID 978.)             Business in Ohio.


                                           2
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 3 of 58 PAGEID #: 13496




  John Eckerd          Defendant.        Friend of Adkins.             Texas
                       Bankruptcy
                       stay in
                       effect. 2
  Todd Wilkin          Defendant.        Principal of Mid America      Ohio
                       Bankruptcy        Tire of Hillsboro, Inc.
                       stay in effect.   d/b/a Best-One Tire &
                                         Service of Hillsboro.
  Mid America Tire     Defendant.        Tire seller and               Ohio corporation.
  of Hillsboro, Inc.   Bankruptcy        distributor.                  Principal place of
  d/b/a Best-One       stay in effect.                                 business in Ohio.
  Tire & Service of
  Hillsboro
  XPO Logistics,       Defendant         Holding company.              Delaware
  Inc.                                   Parent of Defendant           corporation.
                                         XPO Global Forwarding,        Principal place of
                                         Inc.                          business in
                                                                       Connecticut.
  XPO Global           Defendant         Wholly owned subsidiary       Delaware
  Forwarding, Inc. 3                     of XPO Logistics, Inc.        corporation.
                                         Storage facility for tires.   Principal place of
                                                                       business in
                                                                       Illinois.
  Afif Baltagi         Defendant         XPO employee. Branch          Texas
                                         manager at XPO’s
                                         Houston, Texas location.
  L.A.D. Impex         Defendant.        Escrow agent and freight      New Jersey
  Corporation          Bankruptcy        forwarder for deal. (ECF      corporation.
                       stay in effect.   91, ¶ 41.)                    Principal place of
                                                                       business in New
                                                                       Jersey.
  Ahmet Neidik         Defendant.        Principal and owner of        New Jersey
                       Bankruptcy        L.A.D.
                       stay in effect.




       2 XPO indicates Eckerd’s bankruptcy was terminated via discharge in
 December 2019. (ECF No. 177, PageID 2571.) No stay lift motion has been filed
 with the Court so his bankruptcy stay remains in place.
       3 XPO Logistics argues it is not a proper party because it is merely the parent

 and holding company of XPO Global Forwarding. (ECF No. 177, PageID 2555.) XPO
 Logistics has not moved to be dismissed and therefore remains a party.
                                             3
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 4 of 58 PAGEID #: 13497




       B.     Deal Formation

       Eckerd went to grade school with Kiger’s wife. (ECF No. 190-1, PageID 6744.)

 Many years later, Eckerd and Kiger connected to discuss a possible investment in

 an OTR tire deal. (ECF No. 190-1, PageID 6744-46.) Kiger asked O’Connor to

 conduct financial due diligence about the proposal. (ECF No. 190-1, PageID 6746-

 6747; ECF No. 175-1, PageID 1814.) Neither Kirby nor O’Connor had any prior

 experience with OTR tires and the corresponding market.

       O’Connor spoke with Eckerd via telephone at the end of September 2015.

 (ECF No. 195-2, PageID 9576.) Eckerd followed-up on that conversation by e-

 mailing O’Connor several documents on October 26, 2015 (“October Documents”).

 (ECF No. 195-3.) The October documents included: (1) Midwest Coal’s balance sheet

 as of September 1, 2015 (ECF No. 195-3, PageID 9578); (2) an accountant’s report

 for Midwest Coal showing a nearly $5 million profit for 2014 but stating “the owner

 has elected to omit substantially all of the disclosures ordinarily included in

 financial statements . . . .” (ECF No. 195-3, PageID 9581); (3) articles about the OTR

 industry (ECF No. 195-3, PageID 9584, 9617); (4) a description of typical OTR

 transactions (ECF No. 195-3, PageID 9618-9620); (5) a sample OTR procurement

 agreement (ECF No. 195-3, PageID 9621); and (6) a sample warehouse receipt, bill

 of sale, and warehouse release letter (ECF No. 195-3, PageID 9634-40). O’Connor

 reviewed the documents but did nothing to verify the information contained within

 them, other than to Google prices for OTR tires. (ECF No. 195-1, PageID 9497-99.)




                                            4
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 5 of 58 PAGEID #: 13498




       Kiger alerted Riggs to the opportunity. Although Riggs did not review the

 October Documents, he was interested. (ECF No. 196-1, PageID 10511; ECF No.

 196-1, PageID 10512.) Kiger also asked Cunningham to learn more about the deal.

 So O’Connor, Cunningham, Riggs, Adkins, and Eckerd met at a Cracker Barrel

 restaurant (“first meeting”) in Pennsylvania on October 29, 2015 to discuss the

 potential deal. (ECF No. 194-1, PageID 9140, 9143; ECF No. 195-4, PageID 9641;

 ECF No. 175-1, PageID 1816.) This meeting enabled Eckerd to introduce Adkins to

 the Kirby representatives and allowed Adkins to explain the opportunity. (ECF No.

 175-1, PageID 1817; ECF No. 194-1, PageID 9149.) Adkins described the OTR

 industry and how Kirby could make money buying and re-selling OTR tires. (ECF

 No. 175-1, PageID 1817-1818.) Adkins pitched the deal as Kirby loaning Midwest

 Coal money so that Midwest Coal could buy OTR tires and quickly resell them to an

 Australian buyer within three to six months at a forty percent profit. (ECF No. 175-

 1, PageID 1818; ECF No. 196-1, PageID 10518.) Eckerd and Adkins mentioned that

 XPO’s Houston location was where they preferred to store the tires. (ECF No. 195-1,

 PageID 9504; ECF No. 175-1, PageID 1820.)

       The Kirby team left the meeting interested in the opportunity and

 determined to do more research about the offer. (ECF No. 175-1, PageID 1818; ECF

 No. 196-1, PageID 10514.) Kiger was “not in the business of loaning money,” so he

 and Riggs decided that if the deal was to proceed, Kirby would buy and own the

 tires. (ECF No. 175-1, PageID 1819; ECF No. 195-1, PageID 9504.) Additionally, the

 team was comfortable with using XPO as storage facility because it was a large



                                          5
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 6 of 58 PAGEID #: 13499




 public company that Kiger had done business with in the past. (ECF No. 175-1,

 PageID 1820; ECF No. 190-1, PageID 6756.)

        All of the original Kirby representatives but Riggs met with Adkins and

 Eckerd again on November 11, 2015 (the “second meeting”) at a Cracker Barrel. 4

 (ECF No. 175-6, PageID 1987.) The Kirby contingent proposed Kiger’s alternative

 structure for the deal. Eckerd and Adkins agreed to the change. The Kirby

 representatives left this meeting “more comfortable with the deal and how it was

 going to be structured.” (ECF No. 175-1, PageID 1820.)

        Later that evening, O’Connor informed Adkins via e-mail that “everyone is on

 board” and that O’Connor would have Cunningham get started on a draft

 agreement. (ECF No. 195-1, PageID 9643.) O’Connor further asked Adkins to

 provide him with copies of: (1) Midwest Coal’s 2014 tax return; (2) a list of all tires,

 with serial numbers, that were to be involved in the transaction; (3) proof of

 purchase for the tires; (4) documents from L.A.D. (the freight forwarder); and (5)

 XPO’s contact information. (ECF No. 195-1, PageID 9643.)

        On November 12, 2015, Adkins provided his personal 2014 tax returns and

 Midwest Coal’s financials to O’Connor. (ECF No. 195-5, PageID 9643.) The unsigned

 tax return showed that Adkins owed $2 million to the IRS. (ECF No. 195-5, PageID

 9647-9648.) The financials indicated that Midwest Coal had $2 million as of

 September 1, 2015. (ECF No. 195-5, PageID 9647-9648.) Adkins also sent O’Connor

 a list (“List”) of tire sizes, brands, models, and costs for the fifty-four OTR tires


        It is unclear whether this was the same Cracker Barrel where the first
        4

 meeting took place or if it was a different location of the restaurant.
                                             6
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 7 of 58 PAGEID #: 13500




 (“Initial Tires”) Midwest Coal would contribute to the deal and the 146 OTR tires

 Midwest Coal and Kirby would buy for the deal. 5 (ECF No. 195-1, PageID 9508;

 ECF No. 195-10, PageID 9672; ECF No. 195-11, PageID 9675.) Serial numbers for

 the tires were not included.

       That same day, O’Connor e-mailed Cunningham and Riggs detailing the

 source of funds for the proposed deal. (ECF No. 195-13, PageID 9678.) Specifically,

 Midwest Coal would contribute $600,000 cash plus the Initial Tires (valued at

 $2,784,000); O’Connor would contribute $1 million; Kiger, on behalf of Kirby, would

 contribute $2,845,500; and Riggs, on behalf of Kirby, would contribute $2,845,500.

 (ECF No. 196-1, PageID 10516; ECF No. 194-1, PageID 9165; ECF No. 196-12,

 PageID 10646-10657.) O’Connor included the List from Adkins in the e-mail. Id. No

 one from Kirby saw pictures of the Initial Tires or attempted to inspect them. (ECF

 No. 195-1, PageID 9509.)

       O’Connor and Cunningham spoke with Baltagi on November 13, 2015. (ECF

 No. 195-1, PageID 9510-11; ECF No. 175-1, PageID 1832.) Baltagi identified himself

 as XPO Houston’s branch manager. (ECF No. 195-1, PageID 9510-11; ECF No. 175-

 1, PageID 1832.) He gave an overview of the documents XPO would complete for the

 transaction. (ECF No. 195-1, PageID 9510-11; ECF No. 175-1, PageID 1832.) He

 said XPO would check the tires upon arrival. (ECF No. 195-1, PageID 9510-11; ECF

 No. 175-1, PageID 1832.) After that, XPO would provide Kirby with a completed

 warehouse receipt. (ECF No. 195-1, PageID 9510-11.) He told O’Connor and


       5 The tax returns, financials, and List from November 2015 will be referred to
 as the “November Documents.”
                                          7
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 8 of 58 PAGEID #: 13501




 Cunningham that he had done a lot of tire business with Adkins over the years.

 (ECF No. 195-1, PageID 9510-11.) He said XPO would not do anything with the

 tires absent direction from Kirby. (ECF No. 175-1, PageID 1832.) He said Kirby

 must complete a Client Shipping Agreement to enable XPO to store the tires. (ECF

 No. 175-1, PageID 1833.) The Client Shipping Agreement was “designed to

 document the inception of a business relationship and d[id] not obligate [Kirby] to

 transact business with XPO Global Logistics.” (ECF No. 175-22, PageID 2210.) He

 subsequently sent Kirby the Client Services Agreement, which named

 “XPOGlobalLogistics” at the top of each page. (ECF No. 175-22, PageID 2209-2215;

 bold in original.) However, the form provided an incorrect e-mail address for XPO.

 (ECF No. 175-22, PageID 2212.) Kirby completed and returned the form to XPO.

 (ECF No. 175-1, PageID 1833.)

       O’Connor reviewed Baltagi’s LinkedIn profile that showed Baltagi’s

 employment at XPO Houston. (ECF No. 195-1, PageID 9513.) O’Connor also called

 XPO Houston and confirmed that Baltagi was the branch manager. (ECF No. 195-1,

 PageID 9513.)

       Based upon the parties’ communications, Cunningham drafted the OTR Tire

 Purchase and Resale Agreement (“Agreement”). (ECF No. 175-1, PageID 1834.)

 Adkins made no changes to the Agreement before signing. (ECF No. 195-1, PageID

 9515.) Kiger, but not Riggs, signed the Agreement on November 17, 2015. (ECF No.

 194-6, PageID 9321-9330.) Riggs was “silent partner” for the deal. (ECF No. 196-1,

 PageID 10519.) Key terms included:



                                           8
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 9 of 58 PAGEID #: 13502




       ●      Kirby contributed $5.6 million, O’Connor contributed $1 million,
              Adkins contributed $600,000, and Midwest Coal contributed the Initial
              Tires. (ECF No. 194-6, PageID 9329; ECF No. 194-1, PageID 9164.)
              The Initial Tires would be titled in Kirby’s name. Id.

       ●      Midwest Coal and Kirby would use the cash to purchase an additional
              146 OTR tires from Mid America Tire. (ECF No. 194-1, PageID 9164.)
              All tires would be shipped to XPO Houston and would be owned by
              Kirby. (ECF No. 194-6.)

       ●      When the tires arrived in Houston, XPO would send Kirby
              confirmation of receipt. Mid America Tire would then give Kirby a Bill
              of Sale and a Warehouse Release Letter. Next, XPO would provide
              Kirby with a Warehouse Receipt stating that XPO possessed the tires
              and recognizing Kirby as the tires’ owner. (ECF No. 175-1, PageID
              1838; ECF No. 194, PageID 9169.)

       ●      Upon receipt of those documents, Kirby would wire funds to L.A.D. and
              authorize L.A.D. to distribute the sales price to Mid America Tire.

       ●      Midwest Coal would re-sell the tires, hopefully quickly and at a profit.
              (ECF No. 194-6.)

       ●      Sale proceeds would be distributed on an agreed-upon pro-rata basis.
              (ECF No. 194-6.)

       C.     Tire Transactions/Post-Agreement Activities

        The parties wasted no time getting business done under the Agreement. One

 day after the Agreement was signed, Mid America Tire, via Wilkin, provided Kirby

 with two Bills of Sale establishing Kirby as the owner of the Initial Tires. (ECF Nos.

 82-12, 82-13.) Each bill of sale included serial numbers for the tires. Id. Mid

 America Tire also gave Kirby two Warehouse Release Letters instructing XPO that

 Kirby owned the Initial Tires and directing XPO to take further orders with respect

 to those tires only from Kirby. (ECF No. 82-13.)




                                            9
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 10 of 58 PAGEID #: 13503




        Kirby then purchased forty-eight more tires from Mid-America. On November

  19, 2015, Mid America Tire provided Bills of Sale and Warehouse Release Letters to

  Kirby regarding those tires. (ECF Nos. 82-16, 82-17.) Again, the tires’ serial

  numbers were included in the paperwork. (ECF No. 82-16.) At this point, Kirby

  “owned” 102 tires.

        Central to the instant motions are Baltagi’s communications with Kirby’s

  representatives. His November 19, 2015 e-mail to O’Connor confirmed XPO’s receipt

  of the 102 tires. (ECF No. 175-34.) His November 20, 2015 e-mail to O’Connor

  included pictures of the Initial Tires stacked on top of each other in an outdoor lot

  as well as two Warehouse Receipts. (ECF No. 175-1, PageID 1847; ECF No. 175-39.)

  The Receipts appeared as follows:




                                            10
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 11 of 58 PAGEID #: 13504




                                         11
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 12 of 58 PAGEID #: 13505




  (ECF No. 175-39.)

        After Kirby received the Warehouse Receipts from Baltagi, Kirby wired $2.1

  million to L.A.D. on November 20, 2015, to buy forty-eight tires from Mid America

  Tire. (ECF No. 82-14.)

        O’Connor’s inventory. Three days later, O’Connor visited XPO Houston to

  inventory Kirby’s tires. (ECF No. 195-1, PageID 9525.) He testified:




                                           12
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 13 of 58 PAGEID #: 13506




        BY MS. MOTLEY:

        Q. Handing you what we’re marking as Exhibit 44. Exhibit 44, the bottom
        email is from you to Mr. Riggs dated November 24th. You say, Charlie, I saw
        the tires in Houston yesterday and matched about 20 percent of the serial
        numbers. The tires are stacked and you cannot get to most of the serial
        numbers. Do you see that?

        A. Yeah.

        Q. What was the purpose of you going to Houston if you couldn’t see the serial
        numbers?

        A. To -- I believe it might have been Charlie and/or Scott wanted at least a
        site visit to make sure that, you know, we could -- the tires were there and we
        could meet Afif, and it was just a prudent thing to do.

        Q. But you wouldn’t have had any expertise to know whether the tires were
        used or in good condition, right?

        A. Anybody could tell if they were in good condition just looking at them.

        Q. What did you do to determine that?

        A. Checked all the -- went through and checked all the serial numbers we
        could see --

        Q. Which --

        A. -- that weren’t stacked.

        Q. Which was 20 percent of t hem?

        A. Yeah, because they're stacked very high and they weigh about 8,000
        pounds each.

        Q. Okay. And you did not retain a fork lift to do a full inspection, right? You
        didn’t move the tires?

        A. They were concerned about damage. But there was 20 percent of the ones
        that I could physically see, and the numbers were written on the outside of
        the other ones, and I checked the size and added up and talked with Afif, and
        I was comfortable.



                                           13
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 14 of 58 PAGEID #: 13507




        Q. When you say the numbers were written on the outside, do you mean –

        A. Serial numbers.

        Q. In paint or something?

        A. It was some type of paint or chalk that rain would ruin.

        Q. Do you know who put those numbers on the side of the tires?

        A. No.

        Q. And you didn't confirm that the numbers painted on the side were the
        same as the serial numbers of those tires, right?

        A. I couldn’t.

        Q. And you don’t know when those serial numbers were painted on the side of
        the tires, right?

        A. No.

        Q. And you don’t know what type of tires those were because you couldn’t see
        the sidewalls when they were stacked, right?

        A. But they were the same width, so they couldn’t have been much different
        at all.

        Q. But you didn’t know that? You didn’t know what manufacturer those tires
        were?

        A. Right. You couldn’t check each single one.

  (ECF No. 195-1, PageID 9529-30.)

        O’Connor met with Baltagi during this visit to Houston. They discussed the

  necessity of XPO checking Kirby’s tires upon arrival and the importance of

  Warehouse Receipts. (ECF No. 195-1, PageID 9526.) O’Connor told Baltagi that

  XPO could not release Kirby’s tires without Cunningham, Riggs, or Kiger signing a

  warehouse release form. (ECF No. 195-1, PageID 9525.)


                                          14
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 15 of 58 PAGEID #: 13508




        Subsequent transactions. Kirby bought more OTR tires under the Agreement

  between November 30, 2015 and January 12, 2016. For each transaction, Baltagi

  provided Kirby with confirmation that XPO Houston received the tires and with

  additional Warehouse Receipts. Only after receiving Baltagi’s confirmations did

  Kirby authorize L.A.D. to wire money to Mid America Tire. (ECF No. 175, PageID

  1848.) In total, Kirby purchased 200 OTR tires for $6.7 million. (ECF Nos. 82-14,

  82-15, 82-21, 82-22, 82-23.)

        D.     Claims

        The tires were never re-sold. By mid-December 2017, Kirby learned that its

  tires were no longer at XPO Houston. (ECF No. 194-1, PageID 9182.) Kiger, Riggs,

  and O’Connor lost all the money they invested in the Agreement.

        Adkins is currently awaiting sentencing for wire fraud, money laundering,

  and tax evasion for his role in this and other similar deals gone bad. Midwest Coal

  is defunct. Eckerd is in federal prison for money laundering. U.S.A. v. Eckerd, No.

  1:19-cr-332 (D. N.J. May 6, 2019). Neidik, L.A.D., and Mid America Tire are in

  bankruptcy. XPO and Baltagi are the only active defendants at this time.

        Kirby’s First Amended Complaint asserts six counts against XPO premised

  upon Baltagi’s conduct. XPO denies all claims. (ECF No. 109.) Due to bankruptcy

  stays and pursuant to the Court’s November 20, 2018 Opinion and Order (ECF No.

  47), Kirby’s only active claims against XPO are for fraud, breach of contract,

  negligence, civil conspiracy, and the Racketeer Influenced and Corrupt

  Organizations Act (“RICO”), 18 U.S.C. § 1962(c). (ECF No. 91.) XPO moves for



                                           15
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 16 of 58 PAGEID #: 13509




  judgment on each. Kirby’s claims against XPO for negligent bailment and

  conversion remain stayed as does the discrete allegation in Kirby’s breach of

  contract claim about the ownership of the tires under the November 20, 2018

  Opinion and Order (ECF No. 47) and are therefore not at issue.

        The Court will first examine XPO’s Motion to Partially Exclude Expert

  Testimony of Evan Armstrong (ECF No. 178) before addressing Kirby’s Motion for

  Partial Summary Judgment (ECF No. 176) and then to XPO’s Motion for Summary

  Judgment (ECF No. 177).

  II.   XPO’S MOTION TO PARTIALLY EXCLUDE

        This motion relates to Kirby’s fraud claim. (ECF No. 178.) Kirby argues that

  it reasonably relied upon the Warehouse Receipts Baltagi signed when authorizing

  wire transfers to Midwest Coal via L.A.D. Kirby’s proposed expert on this topic,

  Evan Armstrong, opines that Baltagi had authority to sign the Warehouse Receipts.

  (ECF No. 178-1, PageID 3739.) Armstrong further posits that the documents

  comport with industry custom and that Kirby’s reliance on them was reasonable.

  (ECF No. 178-1, PageID 3754.) He submits that XPO acted unreasonably when

  responding to a non-party’s complaint about an incident that happened after the

  Midwest Coal deal. (ECF No. 178-1, PageID 3750-53.) Armstrong lastly concludes

  that Kirby’s due diligence for the deal was reasonable. (ECF No. 178-1, PageID

  3753-54.) XPO moves to exclude those opinions under Fed. R. Evid. 702 for lack of

  expertise. (ECF No. 178.) XPO’s motion is partially GRANTED and partially

  DENIED.



                                           16
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 17 of 58 PAGEID #: 13510




         A. Rule 702

         Federal R. Evid. 702 states:

                A witness who is qualified as an expert by knowledge,
                skill, experience, training, or education may testify in the
                form of an opinion or otherwise if:
                (a) the expert’s scientific, technical, or other specialized
                knowledge will help the trier of fact to understand the
                evidence or to determine a fact in issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles and
                methods; and
                (d) the expert has reliably applied the principles and
                methods to the facts of the case.

  The rule “imposes a special obligation upon a trial judge to ensure that scientific

  testimony is not only relevant, but reliable.” Kumho Tire Co. v. Carmichael, 526

  U.S. 137, 137 (1999) (citing Daubert v. Merrell Dow Pharms., 509 U.S. 579 (1993)).

  This basic gatekeeping obligation applies to all expert testimony. Kumho Tire Co.,

  526 U.S. at 147.

         “[U]nder Daubert and its progeny, a party proffering expert testimony must

  show by a ‘preponderance of proof’ that the expert whose testimony is being offered

  is qualified and will testify to scientific knowledge that will assist the trier of fact in

  understanding and disposing of relevant issues.” Decker v. GE Healthcare Inc., 770

  F.3d 378, 391 (6th Cir. 2014) (citations omitted). “[T]he issue with regard to expert

  testimony is not the qualifications of a witness in the abstract, but whether those

  qualifications provide a foundation for a witness to answer a specific question.”




                                              17
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 18 of 58 PAGEID #: 13511




  Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994). Exclusion is proper when

  “the subject of the testimony lies outside the witness’ area of expertise.”

  4 Weinstein’s Fed. Evid. § 702.06[1], at 702-52 (2000). “In other words, a party

  cannot qualify as an expert generally by showing that the expert has specialized

  knowledge or training which would qualify him or her to opine on some other issue.”

  CDA of Am. Inc. v. Midland Life Ins. Co., No. 01-CV-837, 2006 U.S. Dist. LEXIS

  97327, at *8 (S.D. Ohio Mar. 27, 2006) (Marbley, J.) (citation omitted).

        B. Armstrong’s Qualifications

        The basis for XPO’s motion is Armstrong’s alleged lack of knowledge about

  the OTR tire market and the freight forwarding industry. So, the Court begins by

  reviewing Armstrong’s professional background.

        Armstrong’s knowledge about XPO predates the company’s existence.

  Armstrong worked for Brad Jacobs before Jacobs purchased Express-1 Expedited

  Solutions, which became XPO Logistics. Armstrong assisted Jacobs with the

  Express-1 acquisition and initial strategy for the company. (Abington Emerson

  Capital, LLC v. Jason Adkins, et. al., Case No. 17cv-143, ECF No. 349 at 18-20.)

  Armstrong reasons that role gave him insights into “what [XPO] was going to look

  like” and “what [XPO’s] capabilities were going to be.” Id. Armstrong characterizes

  himself as a “general industry analyst” who profiles XPO Logistics each year. Id.

        Armstrong has more than twenty-five years of supply chain management

  experience. (ECF No. 178-1, PageID 3756.) As a customer satisfaction analyst at

  Roadway Package System, Inc., he analyzed pricing programs and oversaw thirty-



                                            18
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 19 of 58 PAGEID #: 13512




  six drivers. Id. When he worked for Carolina Freight Carriers Corporation as a

  special projects manager, he managed sales departments. Id. In 1995, he joined

  Innovative Logistics, Inc. as a customer service analyst. Id. at PageID 3756. Next,

  he spent five months as a logistics project manager at C.H. Robinson Company. Id.

  He then worked for Roadrunner Freight Systems, Inc. as a vice president of pricing

  and traffic services. Id. In that capacity, he was responsible for pricing, claims,

  billing, rating and the auditing departments. Id. He supervised thirty-two

  employees, none of whom were branch managers. (Abington, ECF No. 349, PageID

  23076-77.) He did not conduct due diligence in any of the above positions. (ECF No.

  193-1, PageID 8983-86.)

        He joined Armstrong & Associates, Inc., his father’s company, in 2000 as vice

  president. (Abington, ECF No. 349, PageID 23269.) Since about 2006, he has served

  as President of Armstrong & Associates, Inc. Id. In that role, he provides consulting

  services to supply chain participants in the areas of “business planning, logistics

  outsourcing, mergers and acquisitions, operations benchmarking, market analysis

  and benchmarking, transportation management, and supply chain systems

  evaluation and selection.” (ECF No. 178-1, PageID 3756.) Consulting accounts for

  70% of the company’s revenue; marketing, 30%. (Abington, ECF No. 349, PageID

  23265, 23267.) His company concentrates on market research in, and consulting for,

  third-party logistics companies. (ECF No. 178-1, PageID 3733.) A “3PL” is a third-

  party logistics provider who manages the transportation of goods between the seller

  and buyer. Armstrong characterizes XPO as a 3PL.



                                             19
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 20 of 58 PAGEID #: 13513




        Armstrong & Associates, Inc. has a “strong niche in providing research

  around the third-party logistics market and performing consulting work that’s

  third-party logistics related.” (Abington, ECF No. 349, PageID 23262.) The research

  includes surveys and reviewing annual reports and yields market estimates for

  logistics costs and revenues. Id. at PageID 23146. The company tracks more than

  650 3PLs globally; many of those have freight forwarding services. Id. The company

  has been publishing reports on contract warehousing in North America since 2004.

  (Abington, ECF No. 349-4, PageID 23378.) Armstrong & Associates also reviews

  warehousing operations and helps its clients find 3PLs. Id. at PageID 23127, 23266.

  The company works with vendors for 3PLs. Id. at PageID 23266.

        Armstrong’s review of XPO’s website helped form the basis of his opinion as

  to what business activities XPO engages in. Id. at PageID 23068-69. But his review

  took place in 2020, not 2015, the year the Midwest Coal deal occurred. Id. at PageID

  23254-55. Armstrong reviewed Concert’s operations manual from 2011 (the year

  XPO acquired Concert) to formulate his opinion as to XPO’s Houston’s operations in

  2015. Id. at PageID 23073, 23152-54. He “do[esn’]t think” that XPO modified

  Concert’s manual because XPO provides services similar to those of Concert. Id. at

  23153-54.

        He has no experience in the OTR tire industry. (ECF No. 193-1, PageID

  9009.) Thus, he has not previously: (1) consulted on deals involving OTR tire sales;

  (2) valued OTR tires; (3) seen a bill of sale: (4) seen tire work orders; or (5) seen a

  seller’s warehouse release letter. (ECF No. 193-1, PageID 8997-98, 9008.)



                                              20
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 21 of 58 PAGEID #: 13514




  He does not know what the standard process is for buying OTR tires. (ECF No. 193-

  1, PageID 9008.)

        He has never been to XPO’s Houston location but he has seen pictures of it,

  and he has been to “a lot” of 3PL warehouses. (Abington, ECF No. 349, PageID at

  23320, 23074-76.) He has no experience managing a freight forwarder location. Id.

  at PageID 23075.

        C. Analysis

        XPO moves to preclude Armstrong from testifying about whether: (1)

  Abington acted reasonably in relying on the Warehouse Receipts; (2) the Warehouse

  Receipts comport with industry custom and practice; (3) Baltagi violated XPO’s

  signatory policy in executing the Warehouse Receipts; (4) XPO acted reasonably in

  responding to an unsatisfied customer in 2016; and (5) Kirby’s due diligence was

  reasonable. (ECF No. 178, PageID 3713.) XPO argues that preclusion is necessary

  because Armstrong lacks the requisite expertise to make his opinions reliable. Kirby

  counters Armstrong has sufficient experience; that exclusion of his noted opinions

  would serve only to usurp the jury’s function; and that Rule 702 permits the

  opinions to be admitted because they would assist the jury to understand the

  evidence or to determine a fact in issue.

        Warehouse Documents, Industry Custom and Practice and Baltagi’s Signing

  the Warehouse Documents. Kirby asserts that it relied upon the Warehouse

  Receipts, each of which Baltagi signed, when deciding to wire money to Midwest

  Coal via L.A.D. after a tire purchase made pursuant to the Agreement. XPO



                                              21
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 22 of 58 PAGEID #: 13515




  contends that reliance was unjustified because the Warehouse Receipts were

  “obvious fakes.” (ECF No. 177, PageID 2587.) Specifically, XPO points out that they

  contained different iterations of XPO’s name. (ECF No. 177, PageID 2587-88.) The

  columns for weight, storage rate, and handling rate were left blank. (ECF No. 177,

  PageID 2587-88.) And the receipts lacked XPO’s logo. (ECF No. 177, PageID 2587-

  88.) XPO also argues that Baltagi did not have authority to execute them. (ECF No.

  177, PageID 2597.)

        In his report, Armstrong opines that “it is standard industry practice for

  warehouse branch managers to have the authority to sign warehouse receipts,

  inspection reports, and other documents confirming the receipt, existence, and

  control of inventory in the management of warehouse operations.” (ECF No. 178-1,

  PageID 3736.) This opinion requires familiarly with paperwork similar to the

  Warehouse Receipts. But Armstrong lacks that familiarity. To be clear, Armstrong

  testified that he has “probably been in 100 warehouses” and “sometimes they’ll have

  standard documents on a blackboard, as well. I’ve looked at a lot of boards.”

  (Abington, ECF No. 349, PageID at 23289.) He testified warehouse receipts are

  “usually scattered out on some desk in a receiving area.” (Abington, ECF No. 349 at

  23288.) He “might have glanced at warehouse receipts as part [of] the receiving

  process.” (Abington, ECF No. 349 at 23289.) He googled “warehouse receipts” in

  connection with this case. (Abington, ECF No. 349 at 23288.)

        Seeing something and understanding what is seen are different things. To

  illustrate, Armstrong could not answer whether a warehousing company would



                                           22
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 23 of 58 PAGEID #: 13516




  have a template for those documents or when they should or would be issued.

  (Abington, ECF No. 349 at 23284-87.) As such, he lacks sufficient knowledge as to

  the content and form of the Warehouse Receipts. Because Armstrong lacks adequate

  familiarity with the Warehouse Receipts, it follows that he also lacks sufficient

  understanding of whether said documents comport with industry custom and

  practice and whether Baltagi had authority to sign them. Kirby has thus failed to

  establish by a preponderance of the evidence that Armstrong has the requisite

  knowledge to render an opinion that Kirby’s reliance on the Warehouse Receipts

  was reasonable, that those documents were in-line with industry custom and

  practice, and that Baltagi had the authority to execute the papers. XPO’s Motion to

  Partially Exclude Armstrong’s testimony as to those three topics is GRANTED.

  (ECF No. 178, PageID 3718.)

        2016 Customer Complaint. Star Funding was a client of XPO. Star Funding

  engaged in a similar deal with Adkins a year after Kirby’s deal failed. Adkins failed

  to repay Star Funding’s loan. Star Funding’s OTR tires were also stored at XPO’s

  Houston location according to documents Baltagi executed, which documents were

  identical in all key respects to the Warehouse Receipts in this case. In May 2016,

  five months after the final purchase was made under the Agreement in this case,

  Star Funding complained to XPO that Baltagi had released its tires to Adkins

  without its consent. Upon receiving the complaint, XPO did not respond that

  Baltagi lacked authority to authorize the storage of the tires or to execute

  documents about the tires’ location and condition. XPO did not audit Houston’s tire



                                            23
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 24 of 58 PAGEID #: 13517




  inventory. Rather, one month after receiving the complaint, Baltagi resigned as

  branch manager. (Abington, ECF Nos. 316-3, 316-12.) In July 2016, he became an

  independent contractor for XPO. (Abington, ECF Nos. 316-3, 316-12.)

        Kirby argues that XPO should have audited the Houston location and fired

  Baltagi. (ECF No. 182, PageID 3915-17.) Its failure to do so, according to Kirby,

  equates to XPO’s ratification of Baltagi’s actions and subjects XPO to vicarious

  liability, especially because Baltagi continued to execute warehouse receipts for

  other OTR tires stored at the Houston location after the Star Funding complaint.

  (ECF No. 183, PageID 4120.) In support, Kirby offers Armstrong’s opinion that

  XPO’s “executive management team failed to adhere to standard industry practice

  by ignoring indicators of poor performance, collections issues, and other operational

  warnings at its Houston station and refraining from performing a full investigation

  or audit of the Houston station.” (ECF No. 178-1, PageID 3736.) Armstrong testified

  that XPO should have fired Baltagi after Star Funding’s complaint. That conclusion

  is ostensibly meant to imply that by not firing Baltagi and by not conducting an

  audit of the Houston location, XPO was admitting that Baltagi did have the

  authority to execute the Warehouse Receipts.

        Addressing the audit component, Armstrong was not charged with

  determining whether a fraud audit should be instigated in response to a customer

  complaint. (Abington, ECF No. 349 at PageID 23126-23129.) Rather, he was asked

  to opine how an audit should be completed. But Armstrong’s deposition reveals

  limited knowledge as to what should, and should not be, included in a fraud audit.



                                           24
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 25 of 58 PAGEID #: 13518




  For example, while he attached a sample warehouse audit checklist to his report, he

  said the checklist was designed for an operations audit, not a fraud audit.

  (Abington, ECF No. 349 at PageID 23229-23232; ECF No. 349-4.) The admittedly

  incomplete checklist, which does not pertain to freight forwarding operations like

  XPO Houston, matches that description. (Abington, ECF No. 349 at PageID 23299-

  23232.) While there are a few checkboxes for things like instructions for inbound

  goods, recording of items received, and product quantity, the majority of the list

  focuses on operational issues like eyewash stations, non-smoking signs, fire alarms,

  handicapped access, pest control, and safe forklift speeds. (ECF No. 178-1, PageID

  3764-3777.) Armstrong testified that a more appropriate checklist would be found at

  one of the large 3PLs like XPO; this, of course, begs the question of why he, himself,

  did not procure one prior to his testimony. (Abington, ECF No. 349, PageID 23230-

  31.) His deposition transcript indicates no familiarity with what should be included

  on a checklist for a fraud audit at a freight forwarding operation, which is what is at

  issue here. (Abington, ECF No. 349, PageID 23226-23239.) He could not confirm

  that he had ever seen a such a checklist. Id.

        Armstrong’s experience with fraud audits is limited. He participated in a

  general, non-fraud transportation audit for a freight forwarding client more than

  five years ago. (Abington, ECF No. 349, PageID 23155-23161.) That audit involved

  reviewing freight bills to determine whether the client was being properly charged.

  (Abington, ECF No. 349, PageID 23155-23161.) He testified that he participated in

  an internal audit when working for Roadway Package System. (Abington, ECF No.



                                            25
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 26 of 58 PAGEID #: 13519




  349, PageID 23126.) Yet, his participation was limited to telling auditors where

  documents were. (Abington, ECF No. 349, PageID 23126.) Neither he nor

  Armstrong & Associates have performed a fraud audit. (Abington, ECF No. 349,

  PageID 23156.)

         Taking the totality of Armstrong’s experience into consideration, the Court

  holds that Kirby has failed to prove by a preponderance of the evidence that

  Armstrong has the requisite knowledge of audits to satisfy the reliability

  requirement. He shows limited to no familiarity with what a fraud audit should

  entail. This lack of knowledge prevents him from determining when and how a

  fraud audit should occur. Indeed, he instigated a fraud audit and he has not

  participated in a fraud audit. For these reasons, XPO’s Motion to Preclude

  Armstrong’s testimony as to whether XPO should have conducted a fraud audit at

  the Houston location upon receipt of Star Funding’s Complaint is GRANTED.

        A different result is reached with respect to Armstrong’s opinion that XPO

  should have fired Baltagi after the Star Funding complaint. Armstrong’s opinion is

  based on his thirty years’ of experience in the industry. (Abington, ECF No. 349,

  PageID 23201.) He has managerial experience and he has terminated employees

  for “performance issues.” (Abington, ECF No. 349, PageID 23201-2.) He has a

  substantial work history for, and familiarity with, 3PLs. Kirby additionally points

  to Armstrong’s work for Roadway as a customer satisfaction analyst to show that he

  has been involved in addressing customer complaints. (ECF No. 182, PageID 3920.)

  In contrast, XPO highlights the fact that Armstrong has no experience in human



                                           26
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 27 of 58 PAGEID #: 13520




  resources and no experience in overseeing branch managers. (Abington, ECF No.

  349, PageID 23074-23077; 23199-23201.)

        The Court holds that Kirby has satisfied its burden to show by a

  preponderance of the proof that Armstrong’s extensive industry experience, coupled

  with his prior management positions, is sufficient to allow this testimony to be

  presented to the jury on this issue. The amount of his experience in human

  resources and with overseeing branch managers goes to credibility, which is an

  issue for the jury. XPO’s Motion to Preclude Armstrong’s testimony to the effect

  that XPO should have fired Baltagi upon the receipt of Star Funding’s complaint is

  DENIED.

        Due Diligence. As noted, O’Connor completed financial due diligence for the

  Agreement. Before the Agreement, O’Connor had no tire-related transaction

  experience or knowledge of OTR tires. (ECF No. 194-1, PageID 9137; ECF No. 195-

  1, PageID 9495.) So, he began by learning more about the people involved in the

  deal. O’Connor did not research Eckerd because Eckerd was not going to sign the

  Agreement. (ECF No. 194-1, PageID 9166.) O’Connor spoke with Neidik and Baltagi

  about Adkins, as Neidik and Baltagi both claimed to have done business with

  Adkins in the past. (ECF No. 194-1, PageID 9166; ECF No. 195-1, PageID 9510-11;

  ECF No. 175-1, PageID 1832.)

        O’Connor also focused on materials Adkins provided. He reviewed the

  October Documents. (ECF No. 195-1, PageID 9496-9500.) Specifically, he googled

  the listed OTR tire cost information to see if the October Documents’ cost figures



                                           27
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 28 of 58 PAGEID #: 13521




  were reasonable. (ECF No. 195-1, PageID 9499.) He “did a lot of research” and read

  unnamed online articles about OTR tire market demand. (ECF No. 195-1, PageID

  9501.) He could not confirm whether he spoke with any tire brokers to confirm

  reasonable prices and costs for tires. (ECF No. 195-1, PageID 9501.) He looked-up

  what “bonded freight forwarder” meant. (ECF No. 195-1, PageID 9502.) He did not

  compile a written report of his findings; rather, he orally informed Kirby’s

  representatives of what he learned. (ECF No. 195-1, PageID 9501.) He also

  considered the November Documents. (ECF No. 195-1, PageID 9505.) O’Connor was

  not concerned with Adkins’ $2 million tax liability evinced therein. (ECF No. 195-1,

  PageID 9506.)

           As to entities involved in the deal, O’Connor “focused” his efforts on XPO

  because it was “going to be holding our tires and giving us title to them.” (ECF No.

  194-1, PageID 9162.) Those efforts included “a lot of internet research” about the

  company, like looking at XPO’s website and reading XPO’s financial statements.

  (ECF No. 195-1, PageID 9506.) He also reviewed XPO’s profile on CNBC and

  MarketWatch. (ECF No. 195-1, PageID 9506.) He could not recall whether his

  research focused on XPO Global or XPO Logistics. (ECF No. 195-1, PageID 9507.)

           Kiger assigned Cunningham legal due diligence for the deal. (ECF No. 190-1,

  PageID 6750-51.) This consisted of drafting the Agreement. (ECF No. 175-1, PageID

  1823.)




                                              28
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 29 of 58 PAGEID #: 13522




        Armstrong opines that the due diligence efforts of O’Connor and Cunningham

  were reasonable. XPO asserts that Armstrong lacks the requisite expertise to

  render an opinion on the topic.

        XPO is correct. Armstrong’s professional focus is on “operational due

  diligence” for “transportation logistics.” (ECF No. 193-1, PageID 8983, 8994, 8998.)

  Hence, has no experience with OTR tires or deals involving same and does not know

  what typical documents would be relative to those deals. (ECF No. 193-1, PageID

  8996-98, 9008.) He does not know whether an independent valuation of the OTR

  tires is typically performed before OTR tire deals are inked. (ECF No. 193-1, PageID

  8998.) He does not know how gray market tires would be valued. (ECF No. 193-1,

  PageID 9005.)

        Additionally, Kirby relied on Warehouse Receipts when determining whether

  to wire money to Mid America Tire for the sales. (ECF No. 175-1, PageID 1848.)

  Yet, Armstrong had never seen a Warehouse Receipt prior to being shown one in

  this case. (ECF No. 193-1, PageID 8997.) Importantly, but unsurprisingly, he

  admits that he has no experience with OTR tire deal due diligence such that he

  lacks the expertise necessary to perform due diligence in OTR tire transactions.

  (ECF No. 193-1, PageID 8993, 9003.) He further concedes he has no general

  expertise in the OTR tire industry. (ECF No. 193-1, PageID 9009.) Under these

  circumstances, the Court concludes that Kirby has failed to prove by a

  preponderance of the evidence that Armstrong has the requisite knowledge to




                                           29
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 30 of 58 PAGEID #: 13523




  satisfy the reliability requirement. XPO’s Motion to Exclude Armstrong’s Testimony

  as to due diligence is GRANTED. (ECF No. 178.)

        Management System. Lastly, Armstrong’s report states that “XPO

  Logistics/XPO Global failed to adhere to typical industry standards by refraining

  from fully implementing a warehouse management system in connection with the

  Houston station’s operations.” (ECF No. 178-1, PageID 3736.) XPO moves to

  preclude the admission of this opinion at trial but fails to articulate a basis for its

  exclusion. (ECF No. 178, PageID 3716, n.3.) The Court will not fill that void. Hence,

  XPO’s Motion to Preclude Armstrong’s testimony on this topic is DENIED.

        In sum, XPO’s Motion to Partially Exclude Expert Testimony of Evan

  Armstrong is GRANTED in part and DENIED in part. (ECF Nos. 178, 198.)

     III.   KIRBY’S MOTION TO APPLY PENNSYLVANIA LAW

        Because the Agreement specifies that Pennsylvania law applies, Kirby seeks

  a ruling that Pennsylvania law governs its fraud claims against all defendants.

  (ECF No. 176.) Kirby also asks the Court to apply Pennsylvania law to any

  respondeat superior or vicarious liability analysis. (ECF No. 176; ECF No. 199,

  PageID 11267.) XPO argues that Kirby fails to identify its threshold burden to

  warrant a choice of law analysis. (ECF No. 361.) Alternatively, XPO asserts that

  Ohio law governs both issues. Id. Kirby replies a conflict discussion is necessary and

  that Pennsylvania law should apply. (ECF No. 199.)

        Preliminarily, the Court notes that there is no motion pending against

  Midwest Coal, Mid America Tire, Adkins, Eckerd, Wilkin, L.A.D., and Neidik.



                                             30
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 31 of 58 PAGEID #: 13524




  Because the Court does not issue advisory opinions, the Court’s present

  determination on the choice of law question is limited in applicability to Kirby’s

  fraud claims versus XPO and Baltagi. After due review, the Court decides that Ohio

  law is properly applied to the fraud count and respondeat superior analysis.

        Ohio requires the presence of conflict before engaging in any choice of law

  discussion. Akro-Plastics v. Drake Indus., 685 N.E.2d 246, 248 (11th Dist. 1996). “If

  the two states would use the same rule of law or would otherwise reach the same

  result, it is unnecessary to make a choice of law determination because there is no

  conflict of law.” Mecanique C.N.C., Inc. v. Durr Envtl., Inc., 304 F. Supp. 2d 971, 975

  (S.D. Ohio 2004) (Marbley, J.). Here, Kirby, as the party seeking application of the

  law of a foreign jurisdiction, bears the burden of establishing conflict. Id. Should it

  fail to sustain its burden, Ohio law applies. Gouge v. BAX Global, Inc., 252 F. Supp.

  2d 509, 521 (N.D. Ohio 2003)(citation omitted).

        A. Respondeat Superior & Vicarious Liability

        Kirby fails to delineate any differences between Ohio and Pennsylvania law

  for the respondeat superior and vicarious liability analyses. Accordingly, Kirby

  failed to satisfy its burden and the Court will apply Ohio law to those issues.

  Mecanique C.N.C., Inc., 304 F. Supp. 2d at 975.

        B. Fraud

        Kirby argues that material distinctions exist between the two states’ fraud

  laws in the form of liability—Ohio requires a fraud plaintiff to investigate before

  reliance will be reasonable while Pennsylvania does not; and damages—Ohio has a



                                             31
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 32 of 58 PAGEID #: 13525




  punitive damages cap, Pennsylvania does not. (ECF No. 176, PageID 2544-46.) XPO

  contends Ohio has no strict investigation requirement. (ECF No. 181, PageID 3880-

  82.) In a footnote, XPO concedes the distinction in damages but argues any damage

  discussion is premature in the absence of a liability finding. (ECF No. 181, PageID

  3883, n.5.)

        Turning first to justifiable reliance, the “penultimate” element of fraud, Kirby

  selectively quotes from Toy v. Metro. Life Ins. Co., 593 Pa. 20, 54, 928 A.2d 186, 207

  (2007) to assert that Pennsylvania law never requires an investigation for reliance

  to be reasonable. Euclid Bus. Park, LLC v. Peters, Cuyahoga Co. Ct. Cmn. Pleas No.

  CV 06 589304, 2013 Ohio Misc. LEXIS 71, at *26; ECF No. 199, PageID 11262.

  Specifically, Kirby quotes Toy that the “recipient of an allegedly fraudulent

  misrepresentation is under no duty to investigate its falsity in order to justifiably

  rely[.]” (ECF No. 199, PageID 1262.) But the remainder of that quote qualifies the

  statement by clarifying that the recipient of an allegedly fraudulent

  misrepresentation is “not justified in relying upon the truth of an allegedly

  fraudulent misrepresentation if he knows it to be false or if its falsity is obvious.”

  Toy, 928 A.2d at 207. In Pennsylvania, “justifiable reliance is typically a question of

  fact for the fact-finder to decide, and requires a consideration of the parties, their

  relationship, and the circumstances surrounding their transaction.” Toy, 928 A.2d

  at 208 (citing Scaife Co. v. Rockwell-Standard Corp., 446 Pa. 280, 285 A.2d 451, 455

  (Pa. 1971)).




                                             32
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 33 of 58 PAGEID #: 13526




        Ohio law is no different. “Ohio law requires a person to exercise proper

  vigilance in dealing with others and, at times, to reasonably investigate before

  relying on statements or representations.” Harrel v. Solt, 4th Dist. Pickaway No.

  00CA27, 2000-Ohio-1964, *26 (emphasis added). A situation invoking the duty to

  investigate arises when there is a reason to doubt the veracity of the purported

  fraudulent misrepresentation. Medpace, Inc. v. Biothera, Inc., No. 1:12-cv-179, 2015

  U.S. Dist. LEXIS 41937, at *57-58 (S.D. Ohio Mar. 31, 2015) (Rice, J.). “Reliance is

  justifiable if the representation does not appear unreasonable on its face and if

  there is no apparent reason to doubt the veracity of the representation under the

  circumstances.” Mulch Mfg. Inc. v. Advanced Polymer Solutions, LLC, 947 F. Supp.

  2d 841, 862 (S.D. Ohio May 23, 2013). Like Pennsylvania law, “[t]he question of

  justifiable reliance is one of fact,” Mulch Mfg. Inc. v. Advanced Polymer Solutions,

  LLC, 947 F. Supp. 2d 841, 862 (S.D. Ohio May 23, 2013), and requires an inquiry

  into “the nature of the transaction, the form and materiality of the representation,

  the relationship of the parties, the respective intelligence, experience, age, and

  mental and physical condition of the parties, and their respective knowledge and

  means of knowledge.” Andrew v. Power Mktg. Direct, Inc., 2012-Ohio-4371, 978

  N.E.2d 974, 992 (10th Dist.).

        In sum, both states impute a duty to investigate upon the recipient when

  there is reason to doubt the purportedly fraudulent statement’s veracity. Both

  jurisdictions treat justifiable reliance as an issue of fact involving similar

  considerations. Kirby thus fails to establish an actual conflict between Pennsylvania



                                             33
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 34 of 58 PAGEID #: 13527




  and Ohio law for its fraud claim. Kirby’s Motion for Partial Summary Judgment to

  Apply Pennsylvania law to the fraud analysis is DENIED (ECF No. 181) and Ohio

  law will be applied.

        C. Punitive Damages

        Kirby argues that the availability of unlimited punitive damages in

  Pennsylvania contrasted with Ohio’s punitive damages cap for torts triggers a

  conflict analysis. (ECF Nos. 176, PageID 2525.) XPO concedes the difference but

  responds that any decision on punitive damages would be advisory until liability is

  established. (ECF No. 181, PageID 3883, n.5.) Neither side’s argument proves

  dispositive of the issue.

        Preliminarily, the Court determines that the choice of law question as to

  punitive damages is ripe. Several courts have engaged in such an inquiry prior to

  liability being established. See In re Educ. Testing Serv. Praxis Principles of

  Learning & Teaching: Grades 7-12 Litig., 517 F. Supp. 2d at 852 (applying Ohio

  law); Salazar v. Ford Motor Company, Case No. CIV 04-0477, 2004 WL 7337542 at

  *1 (D. N.M. Oct. 18, 2004); Minebea Co. v. Papst, 377 F. Supp. 2d 34, 40 (D.D.C.

  2005); and Talley v. Novartis Pharmaceuticals Corp., No. 3:08-cv-361, 2011 WL

  2559974 at *1 (W.D. N.C. June 28, 2011)). This Court will follow their lead.

        XPO does not argue that the noted monetary difference fails to necessitate a

  conflict analysis. Assuming, arguendo, that the conflict is enough to do so, this is a

  diversity case. Consequently, “the law of the forum state, including the forum

  state’s choice-of-law rules, apply.” Burns v. Taurus Int’l Mfg., 826 F. App’x 496, 499



                                            34
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 35 of 58 PAGEID #: 13528




  (6th Cir. 2020). Ohio adheres to the Restatement (Second) of Conflicts for choice of

  law questions. Morgan v. Biro Mfg. Co., 15 Ohio St. 3d 339, 342 (1984). To that end,

  “the court must apply the Restatement analysis.” Charash v. Oberlin Coll., 14 F.3d

  291, 296 (6th Cir. 1994).

        Restatement (Second) of Conflict of Laws § 171 establishes “[t]he law selected

  by application of the rule of § 145 determines the measure of” punitive damages.

  Restatement (Second) of Conflict of Laws § 171 cmt. d (1971). Section 145(2) applies

  here and contains contacts to be considered in regard to “which state has the most

  significant relationship to the occurrence and the parties.” In re Nat’l Century Fin.

  Enters., 846 F. Supp. 2d 828, 851 (S.D. Ohio 2012) (Graham, J.).

        “Punitive damages, as a general matter, are intended to fulfill different policy

  objectives than other tort rights and remedies. Punitive damages are typically

  permitted in order to punish and deter wrongful conduct, rather than to compensate

  victims for their losses.” In re Educ. Testing Serv. Praxis Principles of Learning &

  Teaching: Grades 7-12 Litig., 517 F. Supp. 2d 832, 852 (E.D. La. 2007) (applying

  Ohio law) (citing Digital & Analog Design Corp. v. N. Supply Co., 63 Ohio St.3d 657,

  660, 590 N.E.2d 737 (1992), overruled on other grounds by Zoppo v. Homestead Ins.

  Co., 71 Ohio St.3d 552, 1994 Ohio 461, 644 N.E.2d 397 (1994)). Thus, “punitive

  damages claims require an independent analysis focused on the location of the

  defendants’ conduct.” In re Commercial Money Ctr., Inc., 603 F. Supp. 2d 1095, 1127

  (N.D. Ohio 2009) (emphasis added); see also Minebea Co. v. Papst, 377 F. Supp. 2d

  34, 40 (D.D.C. 2005) (citation omitted) (“The issue of punitive damages is distinct



                                            35
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 36 of 58 PAGEID #: 13529




  from that of liability for the underlying claims, however, and choice of law for that

  issue must be analyzed separately.”)

           But Kirby does not partake in any such analysis. (ECF Nos. 176, 199.) Its

  failure to do so is fatal to its motion. Ohio, not Pennsylvania, law will apply to

  punitive damage issues if necessary. Kirby’s Motion for Partial Summary

  Judgment to apply Pennsylvania law to any punitive damage consideration is

  DENIED (ECF No. 181).

           To conclude, Kirby’s Motion for Partial Summary Judgment is DENIED in

  full. (ECF No. 178.)

     IV.      XPO’S MOTION FOR SUMMARY JUDGMENT

              A. Standard Of Review

           Under Federal Rule of Civil Procedure 56, summary judgment is proper if the

  evidentiary materials in the record show that there is “no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a); see Longaberger Co. v. Kolt, 586 F.3d 459, 465 (6th Cir. 2009). The

  moving party bears the burden of proving the absence of genuine issues of material

  fact and its entitlement to judgment as a matter of law, which may be accomplished

  by demonstrating that the nonmoving party lacks evidence to support an essential

  element of its case on which it would bear the burden of proof at trial. See Celotex

  Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Walton v. Ford Motor Co., 424 F.3d

  481, 485 (6th Cir. 2005).




                                             36
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 37 of 58 PAGEID #: 13530




         The “mere existence of some alleged factual dispute between the parties will

  not defeat an otherwise properly supported motion for summary judgment; the

  requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original); see also

  Longaberger, 586 F.3d at 465. “Only disputed material facts, those ‘that might affect

  the outcome of the suit under the governing law,’ will preclude summary judgment.”

  Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 702 (6th Cir. 2008) (quoting

  Anderson, 477 U.S. at 248). Accordingly, the nonmoving party must present

  “significant probative evidence” to demonstrate that “there is [more than] some

  metaphysical doubt as to the material facts.” Moore v. Philip Morris Cos., Inc., 8

  F.3d 335, 340 (6th Cir. 1993).

         A district court considering a motion for summary judgment may not weigh

  evidence or make credibility determinations. Daugherty, 544 F.3d at 702; Adams v.

  Metiva, 31 F.3d 375, 379 (6th Cir. 1994). Rather, in reviewing a motion for

  summary judgment, a court must determine whether “the evidence presents a

  sufficient disagreement to require submission to a jury or whether it is so one-sided

  that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52. The

  evidence, all facts, and any inferences that may permissibly be drawn from the facts

  must be viewed in the light most favorable to the nonmoving party. Matsushita

  Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Eastman Kodak

  Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992). However, “[t]he mere

  existence of a scintilla of evidence in support of the plaintiff’s position will be



                                              37
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 38 of 58 PAGEID #: 13531




  insufficient; there must be evidence on which the jury could reasonably find for the

  plaintiff.” Anderson, 477 U.S. at 252; see Dominguez v. Corr. Med. Servs., 555 F.3d

  543, 549 (6th Cir. 2009).

            B. Analysis

               1. Fraud

        In Count Three, Kirby alleges that XPO, via Baltagi, knowingly made

  materially fraudulent misrepresentations with the intent to have Kirby rely upon

  those false statements when authorizing the wires to L.A.D. and when authorizing

  L.A.D. to release those funds to Midwest Coal/Adkins. (ECF No. 91, ¶ ¶ 98-104.)

  Kirby seeks compensatory and punitive damages.

        XPO argues judgment in its favor is proper on this Count because: (1) Kirby’s

  reliance was unjustified; and (2) XPO cannot be vicariously liable for Baltagi’s

  actions as a matter of law. (ECF No. 177, PageID 2599-2614.) XPO further contends

  punitive damages for the fraud count are improper. (ECF No. 177, PageID 2613-

  14.) Kirby counters that its reliance was justified and that XPO can be found liable

  for Baltagi’s actions under principles of respondeat superior, vicarious liability,

  apparent authority, and/or ratification. (ECF No. 183, PageID 4106-4124.) After due

  review, the Court finds XPO’s arguments more persuasive.

                      a. General Overview

        Under Ohio law, the elements for the tort of fraudulent inducement are: 1) a

  representation made, 2) material to the transaction, 3) which is false, with

  knowledge or with utter disregard and recklessness as its falsity, 4) with intent to



                                            38
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 39 of 58 PAGEID #: 13532




  mislead, 5) justifiably relied upon, and 6) a resulting injury. Countrymark Coop. v.

  Smith, 124 Ohio App. 3d 159, 171-72 (3rd Dist. 1997) (citing Burr v. Board of

  County Comm’rs., 23 Ohio St. 3d 69, 491 N.E.2d 1101 (1986)).

                      b. Justifiable Reliance

        XPO’s first basis for judgment focuses on justifiable reliance, the

  “penultimate element” of Kirby’s fraud claim. Euclid Bus. Park, LLC v. Peters,

  Cuyahoga Co. Ct. Cmn. Pleas No. CV 06 589304, 2013 Ohio Misc. LEXIS 71, *26

  (Dec. 30, 2013). “Reliance is that degree of care which would be exercised in an

  average transaction between persons under similar circumstances. . . .” Freedom

  Foods, Inc. v. Rose Valley Land Group, Ltd., No. 1:04cv-690, 2006 U.S. Dist. LEXIS

  49591, *14-15 (S.D. Ohio July 20, 2006) (Weber, J.) (quotation and citation omitted).

  “Justifiable reliance is a standard that falls somewhere between actual reliance and

  reasonable reliance.” Peters, 2013 Ohio Misc. LEXIS 71, at *26. “Reliance is

  justifiable if the representation does not appear unreasonable on its face and if,

  under the circumstances, there is no apparent reason to doubt the veracity of the

  representation.” Ownerland Realty, Inc. v. Zhang, 12th Dist. Warren Nos. CA2013-

  09-77 and CA2013-10-97, 2014-Ohio-2585, ¶ 19 (citation omitted).

        “Ohio law requires a person to exercise proper vigilance in dealing with

  others and, at times, to reasonably investigate before relying on statements or

  representations.” Harrel v. Solt, 4th Dist. Pickaway No. 00CA27, 2000-Ohio-1964,

  *26. XPO asserts that Abington did not reasonably investigate Baltagi’s

  representations such that its reliance on them was unjustified. (ECF No. 177,



                                            39
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 40 of 58 PAGEID #: 13533




  PageID 2601.) In particular, XPO highlights Kirby’s failure to: (1) obtain a

  valuation of the tires; (2) inspect the tires; (3) investigate Adkins’ reputation; (4)

  consult industry experts; (5) address Adkins’ misrepresentation regarding where

  the tires would be coming from; and (6) investigate the warehouse receipts. (ECF

  No. 177, PageID 2601-2606.) Jeffrey Cramer, XPO’s due diligence expert, opined

  that Kirby’s efforts in that regard were insufficient. (ECF No. 177-6, PageID 3402.)

  And Tom Stephenson, XPO’s OTR mining tire industry expert, similarly opined.

  (ECF No. 177-7, PageID 3420, 3425-3424.) In contrast, Armstrong, Kirby’s expert,

  determined that Kirby’s investigation was sufficient. (ECF No. 183-19.) But the

  Court excluded his opinion on this topic above.

        The Court recognizes that whether reliance is justified is a question of fact.

  Loan v. Fifth Third Bank, No. 1:09-cv-930, 2011 U.S. Dist. LEXIS 170537, at *23

  (S.D. Ohio Apr. 14, 2011) (Barrett, J.). Yet, that query requires expert input, as the

  OTR tire market is inherently specialized and complex. Both sides recognize this

  necessity, as each engaged experts on the topic. XPO has sustained its burden of

  demonstrating that Kirby lacks evidence to support an essential element of its case,

  justifiable reliance. In response, Kirby failed to present evidence that establishes a

  question of fact as to its justifiable reliance burden. For this reason, XPO’s Motion

  for Summary Judgment on Count Three is GRANTED. (ECF No. 177.)

                      c. Respondeat Superior, Vicarious Liability, and
                         Punitive Damages

        Justifiable reliance is a prima facie element of fraud. Kamnikar v. Fiorita,

  10th Dist. Franklin No. 16AP-736, 2017-Ohio-5605, ¶ 31. Kirby’s failure to sustain


                                             40
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 41 of 58 PAGEID #: 13534




  its summary judgment burden as to that element renders discussion of XPO’s

  arguments regarding the respondeat superior, vicarious liability, and punitive

  damages aspects of the fraud count unnecessary.

               2. RICO

        Kirby’s Fourteenth Count alleges that XPO, via Baltagi, violated 18 U.S.C. §

  1962(c), the federal RICO statute, by acting as the storage facility and escrow agent

  for the tires. (ECF No. 91, PageID 1146, ¶ ¶ 175-192.) XPO argues it cannot be held

  vicariously liable for Baltagi’s actions as a matter of law. (ECF No. 177, PageID

  2593.) Kirby opposes, asserting that application of traditional respondeat superior

  principles renders XPO liable in this instance, or at least establishes genuine

  disputes of fact. (ECF No. 183, PageID 4094.) Kirby’s arguments prevail.

        Kirby describes the alleged RICO conspiracy as follows: Adkins, his business

  entities, and Eckerd solicited purchasers and lenders to provide financing for

  fraudulent tire transactions while maintaining and using their tire inventory as

  “bait” for the loans. (ECF No. 91, PageID 1146, ¶ 177.) Wilkin and Mid America

  Tire acted like the “supplier” of the tires. Id. ¶ 178. XPO and Baltagi acted as the

  storage facility. Id. at ¶ 179. Because purchasers or lenders would not disburse the

  loan until the tires were shipped to a warehouse facility, XPO, via Baltagi, “acted as

  an escrow agent for the tires . . . .” Id. Thus, XPO, through Baltagi, served as an

  association in fact enterprise with the other defendants to conduct the enterprise’s

  affairs via “providing false warehouse receipts and confirmations that [XPO] held

  Kirby’s OTR tires” at XPO’s Houston location. (ECF No. 91, PageID 1148, ¶ 187.)



                                            41
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 42 of 58 PAGEID #: 13535




  Kirby asserts Baltagi’s actions amount to wire fraud and money laundering. (ECF

  No. 91, PageID 1148 ¶ 189.)

        Section 1962(c) makes it unlawful for “any person employed by or associated

  with any enterprise engaged in, or the activities of which affect, interstate or foreign

  commerce, to conduct or participate, directly or indirectly, in the conduct of such

  enterprise’s affairs through a pattern of racketeering activity or collection of

  unlawful debt.” 6 The elements of a RICO claim are not in play here. Rather, the

  issue as framed by the parties is whether XPO can be held vicariously liable for

  Baltagi’s actions under RICO.

        XPO makes four arguments: First, that liability under such a circumstance is

  not available as a matter of law. (ECF No. 177, PageID 2593.) Second, it did not

  receive a benefit from Baltagi’s purported misconduct. (ECF No. 177, PageID 2594-

  96.) Third, it took no part in Baltagi’s actions. (ECF No. 177, PageID 2596-97.)

  Fourth, Baltagi’s alleged RICO violations were not within the course and scope of

  his employment. (ECF No. 177, PageID at 2597-2599.) The Court addresses each

  argument.

                      a.     RICO Allows Liability Here

        Relying on case law from New York, XPO argues that the idea of a

  corporation being vicariously liable for an employee’s “‘independent fraudulent

  acts’” is “‘startling’” because the intent of RICO “‘was to protect corporations from

  criminal infiltration,’” not to “‘make them the responsible parties.’” (ECF No. 177,


        6 18 U.S.C. § 1984 provides a private right of action for “[a]ny person injured
  in his business or property by reason of a violation of” § 1962.
                                             42
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 43 of 58 PAGEID #: 13536




  PageID 2593) (quoting Banque Worms v. Luis A. Duque Pena E Hijos, Ltda., 652 F.

  Supp. 770, 772 (S.D.N.Y. 1986)). Asserting that courts are therefore “hostile” to

  imposing vicarious liability under RICO, XPO states that “there is no question that

  a mere employment relationship alone falls well short of imposing vicarious RICO

  liability on a company.” (ECF No. 177 PageID 2594.)

        The Sixth Circuit does not share the New York’s district courts’ hesitancy in

  applying vicarious RICO liability under § 1962(c). The Sixth Circuit found that

  “[s]uch a prohibition, if it existed, would prevent corporate persons from ever being

  found liable under RICO, since corporate principals may act only through their

  agents. Such a rule would be manifestly contrary to the intent of Congress, and we

  decline to adopt it.” Davis v. Mut. Life Ins. Co., 6 F.3d 367, 379 (6th Cir. 1993).

  Accordingly, liability may be imposed upon “corporate ‘persons’ on account of the

  acts of their agents, particularly where the corporation benefitted by those acts” and

  the corporation is separate from the enterprise. 7 Id. at 379. Thus, vicarious liability

  is available here.

        When does that liability attach? When the employees’ criminal acts are done

  within the scope of their employment with the intent to benefit the corporation.

  Trollinger v. Tyson Foods, Inc., No. 4:02-CV-23, 2007 WL 1091217, at *4 (E.D. Tenn.

  Apr. 10, 2007) (citing Davis, 6 F.3d at 379).




        7   XPO makes no argument regarding distinctness.
                                             43
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 44 of 58 PAGEID #: 13537




                      b.     Vicarious Liability & Respondeat Superior

        “It is a fundamental maxim of law that a person cannot be held liable, other

  than derivatively, for another’s negligence. In an employment setting such as is

  before this court today, the most common form of derivative or vicarious liability is

  that imposed by the law of agency, through the doctrine of respondeat superior.”

  Albain v. Flower Hosp., 50 Ohio St. 3d 251, 254-55 (1990). Under this doctrine

  “[g]enerally, an employer or principal is vicariously liable for the torts of its

  employees or agents . . . .” Nat’l Union Fire Ins. Co. v. Wuerth, 122 Ohio St. 3d 594,

  599 (2009). The application of respondeat superior “depends on the existence of

  control by a principal (or master) over an agent (or servant), terms that we have

  used interchangeably.” Id. (citation omitted.)

        XPO may be found vicariously liable for Baltagi’s actions in three alternative

  situations. First, if he was acting within the course and scope of his employment

  when making the alleged misrepresentations. Groob v. KeyBank, 108 Ohio St. 3d

  348, 355 (2005). Second, if XPO took some action indicating Baltagi had apparent

  authority for the misconduct. Id. at 358. Third, if XPO ratified his conduct. Smith v.

  Bridal, 11th Dist. Trumbull No. 2009-T-14, 2009-Ohio-6520, ¶ 20.

                      i.     Scope of Employment and Benefit to XPO

        “While an intentional tort is generally outside the scope of employment, an

 employer is held liable under respondeat superior if the conduct giving rise to the

 tort is calculated to facilitate or promote the business for which the servant is

 employed.” Callen v. Int’l Bhd. of Teamsters, Local 100, 144 Ohio App. 3d 575, 580,



                                              44
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 45 of 58 PAGEID #: 13538




 761 N.E.2d 51, 55 (2001) (quotation and citation omitted). But “an employer is not

 liable for independent self-serving acts of his employees which in no way facilitate or

 promote his business.” Byrd v. Faber, 57 Ohio St. 3d 56, 59 (1991). Typically, scope

 of employment is a question of fact. Osborne v. Lyles, 63 Ohio St.3d 326, 330 (1992).

 However, the “‘scope of employment becomes a question of law’” when “‘reasonable

 minds can come to but one conclusion . . . regarding scope of employment.’” Carter v.

 Gerbec, 9th Dist. Summit No. 27712, 2016-Ohio-4666, ¶ 25 (quoting Osborne, 63

 Ohio St. 3d at 330).

        The Court turns to the Restatement (Second) of Agency § 228 (1957) for the

 factors to determine whether Baltagi’s actions were within the course and scope of

 his employment. See Hale v. Spitzer Dodge, Inc., 10th Dist. Franklin No. 04AP-1379,

 2006-Ohio-3309, ¶ 20. Pursuant to that section:

        (1) Conduct of a servant is within the scope of employment if, but only if:
               (a) it is of the kind he is employed to perform;
               (b) it occurs substantially within the authorized time and space limits;
               (c) it is actuated, at least in part, by a purpose to serve the master,
               and
               (d) if force is intentionally used by the servant against another, the
               use of force is not unexpectable by the master.
        (2) Conduct of a servant is not within the scope of employment if it is
        different in kind from that authorized, far beyond the authorized time or
        space limits, or too little actuated by a purpose to serve the master.

 XPO only addresses Sections 228(1)(a), (1)(c), and (2). (ECF No. 177, PageID 2599 n.

 43, 2608-2613.) The Court therefore does the same.

        Section 228(1)(a) concentrates on whether the conduct is of a kind the

 employee is employed to perform. In this regard, Kirby alleges that Baltagi’s tortious

 acts included fraudulently confirming inventory and executing and transmitting the


                                           45
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 46 of 58 PAGEID #: 13539




 Warehouse Receipts. (ECF No. 183, PageID 4101-4103.) XPO argues that Baltagi

 took those alleged actions outside the course and scope of employment. In support,

 XPO asserts that its Houston location was not a warehouse, so it would never

 authorize Baltagi to confirm inventory or complete the Warehouse Receipts. (ECF

 No. 177, PageID 2609-2610.) In response, Kirby points to conflicting testimony

 indicating that Baltagi did have authority to do those things. (ECF No. 183, at 4102,

 4105-4106.) Thus, genuine disputes of material fact exist as to whether Baltagi’s

 conduct was of a kind he was authorized to perform.

        As to § 228(1)(c), the Court asks whether Baltagi’s conduct was “actuated, at

 least in part, by a purpose to serve” XPO because for vicarious RICO liability to

 attach, XPO must have benefitted from the alleged RICO violations. Davis v. Mut.

 Life Ins. Co., 6 F.3d 367, 379 (6th Cir. 1993). XPO argues the answer to that query is

 negative because Baltagi’s conduct in no way benefitted XPO. (ECF No. 177, PageID

 2594.) But a jury could find differently, as XPO collected almost $170,000 in storage

 fees from Adkins. (ECF No. 183, PageID 4086-4087.) XPO may not have had that

 business were it not for Baltagi’s dealings with Adkins and Kirby. Moreover, intent

 is typically a jury question. Brulport v. Coopervision, Inc., No. 92-3165, 1992 U.S.

 App. LEXIS 30496, at *9, 979 F.2d 850 (6th Cir. Nov. 10, 1992) (table). The Court

 concludes that genuine disputes of material fact exist as to whether Baltagi’s actions

 benefitted XPO.

        Despite that holding, XPO argues judgment in its favor remains proper

 because Baltagi violated several of XPO’s policies when engaging in the acts at issue.



                                            46
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 47 of 58 PAGEID #: 13540




 First, XPO’s Signatory Policy prevented Baltagi from making the representations

 and completing and sending the Warehouse Receipts. (ECF No. 177, PageID 2598.)

 Second, XPO’s Contracts Policy required him to obtain management approval before

 signing the Warehouse Receipts and sending the related e-mails to Kirby. (ECF No.

 177, PageID 2598-2599.) XPO states that Baltagi did not secure the requisite

 approval before sending the e-mails and documents in violation of that policy. (ECF

 No. 177, PageID 2598.) Third, XPO had a policy prohibiting dishonesty (“Dishonesty

 Policy”). XPO argues that Baltagi acted in a dishonest manner in violation of that

 policy by not alerting XPO of his actions with respect to Kirby. Fourth, XPO had a

 policy prohibiting employees from engaging in fraudulent conduct (“Fraud Policy”).

 XPO asserts that Baltagi violated that policy through the Warehouse Receipts and

 his interactions with Kirby and the other individual defendants. Those polices and

 violations, XPO argues, insulate it from liability for Baltagi’s actions.

        The problem with those contentions is that XPO offers no proof that Baltagi

 received, or was actually aware of, the stated policies. XPO further fails to address

 the steps it took, if any, to enforce those policies. United States v. Beusch, 596 F.2d

 871, 878 (9th Cir. 1979) (“Merely stating or publishing such instructions and policies

 without diligently enforcing them is not enough to place the acts of an employee who

 violates them outside the scope of his employment.”). Thus, XPO’s scope of

 employment argument as to XPO’s policies fails to support summary judgment on

 the RICO count.




                                             47
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 48 of 58 PAGEID #: 13541




        To summarize, genuine disputes of material fact are present, but not limited

 to, the scope of employment and benefit analyses. Judgment on these grounds is

 DENIED.

                      ii.   Apparent Authority

         Next, XPO argues that Abington cannot establish liability on the basis of

  apparent authority. (ECF No. 177 PageID 2611.) “For the principal to be liable, the

  principal’s acts must be found to have clothed the agent with apparent authority.”

  Groob, 2006-Ohio-1189, ¶ 56 (citation omitted). An apparent-authority analysis

  focuses on the acts of the principal, not the agent. Master Consol. Corp. v. BancOhio

  Natl. Bank, 61 Ohio St. 3d 570, 576-577, 575 N.E.2d 817 (1991). For apparent

  authority liability to attach, the Supreme Court of Ohio directs that the evidence

  must affirmatively show that the: “(1) principal held the agent out to the public as

  possessing sufficient authority to embrace the particular act in question, or

  knowingly permitted him to act as having such authority, and (2) person dealing

  with the agent knew of those facts and acting in good faith had reason to believe

  and did believe that the agent possessed the necessary authority.” Id. at syllabus

  (emphasis added).

        Beginning with the former, XPO argues that it did nothing to hold Baltagi

  out as a warehouse manager or to indicate that Baltagi had authority to sign the

  Warehouse Receipts. (ECF No. 177, PageID 2611-2612.) Kirby responds that XPO

  made Baltagi the branch manager at the Houston location. (ECF No. 183, PageID

  4120.) “By giving an agent a title suggestive of certain authority, the principal holds



                                            48
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 49 of 58 PAGEID #: 13542




  an agent out as having authority in the nature of the responsibilities commensurate

  with that title.” Delorean Cadillac v. Weaver, No. 8th Dist. Cuyahoga No. 71827,

  1997 Ohio App. LEXIS 4533, *10 (Oct. 2, 1997) (citation omitted). Kirby also asserts

  that XPO gave Baltagi authority to: (1) execute agreements “relative to the

  operations” of XPO’s Houston location; (2) confirm receipt of goods; (3) accept

  clients’ instructions for the handling of goods; (4) release goods; (5) negotiate

  customer contracts, and (6) manage all activities in Houston. (ECF No. 183, PageID

  4056-4057, 4120) (citing supportive deposition testimony). Kirby thus argues that

  XPO, via the title and authority it gave to Baltagi, held Baltagi out to the public as

  possessing sufficient authority to confirm receipt of the tires and to execute the

  Warehouse Receipts. (ECF No. 183, PageID 4120.) Further, XPO received income

  from storage fees. Under these circumstances, the Court determines that summary

  judgment is inappropriate as to the first factor. This conclusion renders discussion

  of the second factor unnecessary.

        XPO’s Motion for Summary Judgment on Count Three based on apparent

  authority is DENIED. (ECF No. 177.)

                      iii.   Ratification

        XPO next argues that it did not ratify Baltagi’s behavior because it did not

  know about his actions. (ECF No. 177, PageID 2599 n.43; ECF No. 177 PageID

  26012-2613.) Kirby counters that XPO (1) should have known what Baltagi had

  been doing because of Star Funding, and (2) impliedly ratified Baltagi’s actions by




                                             49
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 50 of 58 PAGEID #: 13543




  retaining the storage fees such that XPO cannot escape liability by ratification.

  (ECF No. 183, PageID 4122.)

        “A principal ratifies the unauthorized act of his agent if the ‘principal, with

  full knowledge of the facts, conducts himself in a way which manifests his intention

  to approve an earlier act performed by his agent which did not bind him.’” Bailey v.

  Midwestern Ent., Inc., 103 Ohio App.3d 181, 185 (10th Dist. 1995) (quoting Karat

  Gold Imports, Inc. v. United Parcel Serv., Inc., 62 Ohio App.3d 604, 611 (8th Dist.

  1989)). Knowledge need not be actual; rather, the knowledge component of

  ratification also includes what the principal should have known. Clear Creek Pshp.

  v. LeBeau, 10th Dist. Nos. 97APE04-568 and 97APE04-569, 1998 Ohio App. LEXIS

  1890, *15-16 (Apr. 28, 1998). In addition, “[r]atification by the principal can be

  demonstrated by the retention of the benefits of the transaction.” Chevrolet v.

  Calhoun, 10th Dist. No. 03AP-816, 2004-Ohio-1006, ¶ 19. With retention of the

  benefit comes retention of liability. Rambacher v. Staton, 4th Dist. Lawrence No.

  1335, 1979 Ohio App. LEXIS 11157, at *5 (Oct. 12, 1979) (citation omitted).

        Whether ratification occurred is usually a question of fact. See Bailey, 103

  Ohio App. 3d at 185. The record here underscores the reason for that general rule.

  XPO argues Houston was not a warehouse facility. Yet, that location was openly

  storing tires. Furthermore, XPO retained nearly $170,000 in storage fees. And,

  Baltagi continued to perform work for XPO after Star Funding. These factors

  combine to create genuine disputes of material fact that are not limited to whether

  XPO should have known what Baltagi was doing and to whether XPO ratified



                                            50
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 51 of 58 PAGEID #: 13544




  Baltagi’s actions. Summary judgment on this portion of XPO’s argument is

  DENIED.

               c.     Lack of Involvement

        XPO next argues that its lack of involvement in Baltagi’s alleged fraud

  insulates it from RICO liability. (ECF No. 177 PageID 2596-97.) Put differently,

  XPO attempts to insert a third requirement for vicarious RICO liability to attach;

  that it must have been an active participant in the fraud. Id. In support, XPO

  references cases from foreign districts and circuits holding that a corporation must

  actively take part in a RICO violation for liability to attach for the unlawful acts of

  its employees. (ECF No. 177 Page ID 2596-97) (citing cases). Its citations are

  misplaced.

        XPO first cites to Holmes v. City of Racine, No. 14-CV-208-JPS, 2014 U.S.

  Dist. LEXIS 154906 (E.D. Wis. October 31, 2014), wherein the court held “[t]o find a

  corporation liable [under RICO], the Court must find that the [corporation], itself,

  took some action.” Holmes, 2014 U.S. Dist. LEXIS 154906 *44 (emphasis in

  original). But Holmes did not involve allegations of an employee acting as a

  corporation’s agent like the case sub judice does.

        XPO also relies on O’Brien v. Dean Witter Reynolds, Inc., No. CIV 82-1605

  PHX CLH, 1984 U.S. Dist. LEXIS 18239 (D. Ariz. Mar. 26, 1984) for its holding that

  “[c]ivil liability under RICO requires knowing or intentional participation and not

  mere negligence or recklessness.” O’Brien, 1984 U.S. Dist. LEXIS 18239, at *11




                                             51
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 52 of 58 PAGEID #: 13545




  (quotation and citation omitted). But O’Brien did not address the issue of vicarious

  liability. Holmes and O’Brien are therefore of no import.

        In Arvest Bank v. Rill, No. CIV-07-417-FHS, 2008 U.S. Dist. LEXIS 30943, at

  *8 (E.D. Okla. Apr. 14, 2008), the district court declined to impose vicarious RICO

  liability on a corporate employer in part because that liability “is at odds with the

  intent and purpose of RICO.” Rill, 2008 U.S. Dist. LEXIS 30943, at *9. Relying

  upon D & S Auto Parts, Inc. v. Schwartz, 838 F.2d 964, 967 (7th Cir. 1988), Rill

  stated that “[a]n employer who is not an active participant in the scheme to defraud

  cannot be held accountable for its employees’ racketeering activities because ‘the

  statute [section 1962(c)] is designed to impose liability upon a corporation which is a

  perpetrator of illegal activity . . . not upon an unwitting conduit of its employees’

  RICO violations.’” Rill, 2008 U.S. Dist. LEXIS 30943, at *10 (quoting Schwartz, 838

  F.2d at 967). But Rill “involved a corporation indistinguishable from the alleged

  RICO enterprise that neither benefited from nor participated in the criminal

  scheme.” Davis, 6 F.3d at 379. Here, there is no distinctness issue and XPO may

  have benefitted from the scheme—at a minimum through the collection of storage

  fees. And, the Sixth Circuit held in Davis that the statute does allow for vicarious

  RICO liability. Davis, 6 F.3d at 379-80. Hence, Rill does not aid XPO’s argument.

        Davis discounts XPO’s mention of SK Hand Tool Corporation v. Dresser

  Industries, Inc., 852 F.2d 936, 941 (7th Cir. 1988), cert. denied, 492 U.S. 918, 106 L.

  Ed. 2d 589, 109 S. Ct. 3241 (1989). Relying upon Schwartz, Dresser held that a

  corporate defendant, as an “unwilling conduit,” “cannot be held vicariously liable



                                             52
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 53 of 58 PAGEID #: 13546




  under RICO for the independent acts of its employees.” Dresser, 852 F.2d at 941

  (citing Schwartz, 838 F.2d at 968). But the Sixth Circuit addressed and disposed of

  both Dresser and Schwartz in Davis while holding that vicarious RICO liability was

  available. Dresser thus fails to support XPO’s argument. The noted cases are either

  distinguishable from or overlook controlling Sixth Circuit case law. XPO’s Motion

  for Summary Judgment on the RICO claim based upon active involvement is

  DENIED. (ECF No. 177.)

        In sum, XPO’s Motion for Summary Judgment on Kirby’s RICO claim is

  DENIED in full. (ECF No. 177.)

               3. Breach of Contract

        Count Eight alleges that the Client Shipping Agreement and the Warehouse

  Receipts equated to contracts between Kirby and XPO that XPO, via Baltagi,

  breached by failing to “receive and/or store Kirby’s 200 OTR tires” and by allowing

  “third parties to wrongfully remove” some of those tires from XPO Houston. (ECF

  No. 91, PageID 1140-41, ¶ ¶ 130-37.)

        XPO seeks judgment on the Client Shipping Agreement aspect of the count.

  (ECF No. 177, PageID 2614-15.) Kirby fails to address this portion of its breach

  claim in its Opposition. (ECF No. 183.) “‘When a plaintiff asserts a claim in a

  complaint but then fails to delineate that claim in her brief in opposition to

  summary judgment, that claim is deemed abandoned.’” Chic Promotions, Inc. v.

  Jewelers Mut. Ins. Co., No. 1:07cv417, 2009 U.S. Dist. LEXIS 87930, at *5 (S.D.

  Ohio Sep. 24, 2009) (Barrett, J.) (quoting E.E.O.C. v. Home Depot U.S.A., Inc., No.



                                            53
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 54 of 58 PAGEID #: 13547




  4:07CV0143, 2009 WL 395835, *17 (N.D. Ohio Feb. 17, 2009) (slip op.)). Summary

  judgment is therefore GRANTED to XPO on Kirby’s Client Shipping Agreement

  breach of contract claim. (ECF No. 177.)

        Regarding the Warehouse Receipts, XPO asserts two grounds for judgment.

  First, XPO states that Baltagi lacked actual or apparent authority to execute them

  such that XPO is not bound by them. (ECF No. 177, PageID 2615.) But the Court

  finds genuine disputes of material fact present on that topic above, so this basis for

  judgment fails. Second, XPO maintains that it could not breach the Warehouse

  Receipts because Kirby cannot establish that the tires were ever at Houston,

  therefore making it impossible for Baltagi to release them in violation of the

  Warehouse Receipts. (ECF No. 177, PageID 2615.) However, O’Connor visited

  Houston and allegedly confirmed that at least 20% of Kirby’s tires were there. (ECF

  No. 195-1, PageID 9525.) Genuine disputes of material fact thus exist and summary

  judgment on Kirby’s Warehouse Receipt breach of contract claim is improper. This

  aspect of XPO’s Motion for Summary Judgment is DENIED. (ECF No. 177.)

               4. Negligence

        Count Eleven focuses on Kirby’s negligence claims which take three forms:

  negligent misrepresentation, negligent execution, and negligent hiring/supervision.

  Specifically, Kirby alleges that Baltagi negligently misrepresented to Kirby that: (1)

  “he would store and release Kirby’s OTR Tires on behalf of Kirby with knowledge

  that OTR Tires to be purchased were on site and owned by parties other than the




                                             54
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 55 of 58 PAGEID #: 13548




  purported seller, Mid America [Tire]”; (2) Kirby would own most of the 300 to 400

  OTR tires at XPO Houston; and (3) “Adkins, Neidik, Midwest Coal, and L.A.D. were

  trustworthy and that XPO had previously conducted business with both individuals

  and both companies.” (ECF No. 91, PageID 1143-1144 ¶ ¶ 153-155.) Kirby further

  alleges that Baltagi negligently executed the Warehouse Receipts. Finally, Kirby

  asserts that XPO negligently hired, retained, and supervised Baltagi. (ECF No. 91,

  PageID 1144, ¶ ¶ 156, 161; ECF No. 183, PageID 4125 n.41.) XPO seeks judgment

  on all negligence counts.

        XPO makes broad arguments urging dismissal—scope of employment and

  lack of duty—without delineating which negligence claims those contentions pertain

  to. The former was found to be a question of fact supra. Thus, XPO’s basis for

  judgment relies upon a lack of a duty on the part of XPO/Baltagi. “The existence of a

  duty in a negligence action is a question of law for the court to determine.”

  Mussivand v. David, 45 Ohio St. 3d 314, 318, 544 N.E.2d 265, 270 (1989) (citation

  omitted).

        “A defendant is liable for negligent misrepresentation if he (1) supplies false

  information (2) for the guidance of others in their business transactions (3) causing

  pecuniary loss to the plaintiff (4) while the plaintiff justifiably relied upon the

  information (5) and the defendant failed to exercise reasonable care or competence

  in obtaining or communicating the information.” Doe v. SexSearch.com, 551 F.3d

  412, 418 (6th Cir. 2008) (citing Delman v. City of Cleveland Heights, 41 Ohio St. 3d

  1, 534 N.E.2d 835, 838 (Ohio 1989)). A negligent misrepresentation claim requires



                                             55
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 56 of 58 PAGEID #: 13549




  “a special relationship under which the defendant supplied information to the

  plaintiff for the latter’s guidance in its business transaction.” Ziegler v. Findlay

  Indus., Inc., 464 F. Supp. 2d 733, 738 (N.D. Ohio 2006).

        The Court finds supra in Section IV(B)(1)(b) that XPO sustained its burden of

  demonstrating that Kirby lacks evidence to support a finding of justifiable reliance

  and further holds that Kirby failed to present evidence that establishes a question

  of fact as to its justifiable reliance burden. And, Kirby fails to allege or argue the

  existence of any “special relationship” between itself and XPO/Baltagi, so XPO did

  not owe Kirby any duty. Consequently, the Court GRANTS XPO’s Motion for

  Summary Judgment on Kirby’s negligent misrepresentation/execution claim. (ECF

  No. 177.) See SexSearch.com, 551 F.3d at 418 (holding similarly).

        The elements of negligent hiring, retention, and supervision are: “‘(1) the

  existence of an employment relationship; (2) the employee’s incompetence; (3) the

  employer’s actual or constructive knowledge of such incompetence; (4) the

  employer’s act or omission causing plaintiff's injuries; and (5) the employer’s

  negligence in hiring or retaining the employee as the proximate cause of plaintiff’s

  injuries.’” Morway v. Ohio Bureau of Workers’ Comp., Ct. of Cl. No. 2003-10198,

  2011-Ohio-7027, ¶ 23 (quoting Peterson v. Buckeye Steel Casings, 133 Ohio App.3d

  715, 729, 729 N.E.2d 813 (1999)). “It is axiomatic that a claim of negligent hiring,

  supervision, and retention against an employer is not viable without an underlying

  act of negligence by an employee that causes injury or loss.” Morway, 2011-Ohio-

  7027, ¶ 23 (citing Lehrner v. Safeco Ins./Am. State Ins. Co., 171 Ohio App.3d 570,



                                             56
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 57 of 58 PAGEID #: 13550




  2007 Ohio 795, ¶ 42, 872 N.E.2d 295 (2nd Dist. 2007)). Because the Court grants

  judgment in XPO’s favor on the negligent misrepresentation/execution claim,

  Kirby’s negligent hiring, supervision, and retention claim fails as a matter of law

  pursuant to Morway and Lehrner. XPO’s Motion for Summary Judgment on the

  negligent hiring, supervision, and retention claim is GRANTED. (ECF No. 177.)

                5. Civil Conspiracy

          Count Thirteen is for civil conspiracy. (ECF No. 91, ¶ ¶169-174, PageID 1145-

  1146.) “A civil conspiracy claim requires an underlying tortious act that causes an

  injury. Thus, if there is no underlying tortious act, there is no actionable civil

  conspiracy claim.” Doane v. Givaudan Flavors Corp., 184 Ohio App. 3d 26, 2009-

  Ohio-4989, ¶ 32 (1st Dist.). For XPO to achieve summary judgment on this count,

  its motion for summary judgment on the fraud count had to be successful. It was.

  Hence, XPO’s Motion for Summary Judgment on Kirby’s civil conspiracy count is

  GRANTED. (ECF No. 177.)

     V.      CONCLUSION

          XPO’s Motion to Partially Exclude Expert Testimony of Evan Armstrong is

  GRANTED in part and DENIED in part. (ECF Nos. 178, 198.)

          Kirby’s Motion for Partial Summary Judgment to Apply Pennsylvania law to

  the fraud and any respondeat superior analysis is DENIED. (ECF No. 181.)

          XPO’s Motion for Summary Judgment (ECF No. 177) is GRANTED as to

  Kirby’s fraud, breach of contract (Client Services Agreement), negligence, and civil

  conspiracy claims. XPO’s Motion for Summary Judgment (ECF No. 177) is



                                             57
Case: 2:18-cv-00500-SDM-KAJ Doc #: 208 Filed: 09/09/21 Page: 58 of 58 PAGEID #: 13551




  DENIED as to Kirby’s RICO and breach of contract (Warehouse Security Letter)

  counts.

        Plaintiff shall file a status report detailing the bankruptcy status of the

  remaining defendants and Plaintiff’s intention regarding its claims against each

  within ten (10) days of this Opinion and Order.

        IT IS SO ORDERED.

                                          /s/Sarah D. Morrison
                                          SARAH D. MORRISON
                                          UNITED STATES DISTRICT JUDGE




                                            58
